
	

113 SRES 339 ATS: Commemorating the 150th anniversary of Mayo Clinic.
U.S. Senate
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III113th CONGRESS2d SessionS. RES. 339IN THE SENATE OF THE UNITED STATESJanuary 27, 2014Mr. Franken (for himself, Ms. Klobuchar, Mr. Rubio, Ms. Baldwin, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsFebruary 10, 2014Committee discharged; considered and agreed toRESOLUTIONCommemorating the 150th anniversary of Mayo Clinic.Whereas Dr. William Worrall Mayo first announced his plans to establish a medical practice in
			 Rochester, Minnesota, on January 27, 1864;Whereas 2014 marks 150 years of Mayo Clinic providing continuous, quality service to patients;Whereas the Mayo Clinic model of integrated, high-quality health care has become an international
			 model for providing health care;Whereas the many historic achievements of Mayo Clinic include—(1)developing the first integrated, multi-specialty practice of medicine;(2)creating the first anti-blackout suits for military pilots during World War II;(3)winning the Nobel Prize in 1950 for discovering cortisone;(4)developing a DNA test that detects anthrax in less than 1 hour; and(5)continuing a tradition of helping individuals in the most need of help, including by deploying
			 medical teams to earthquake-stricken Haiti;Whereas Mayo Clinic continues to value compassion, integrity, quality, and innovation in its
			 leadership around the world; andWhereas Mayo Clinic is considered a premiere global center of health and healing dedicated to
			 medical care, research, and education: Now, therefore, be itThat the Senate commemorates the 150th anniversary of Mayo Clinic.